Notice of Allowability

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Statement of Reasons for Allowance
Claims1-3, 5-21, 26-37 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach in combination with the other limitations of the independent claims a method of manufacturing far-infrared thermal wire comprising changing (adjusting) the number of strands of the bundle’s microfine wire, or changing (adjusting) the self-heating temperature of the bundle, to effectively control the far-infrared radiation emission, or both, a far-infrared radiation thermal wire comprising wherein the bundle generates heat only when the bundle is within a temperature range of 80-600°C, wherein one material comprise 550 strands of 12 µm thick microfine wire, being SUS 316 or steel fiber NASLON; and the other material comprise 24 or 14  or 9 strands of 100 µm thick (resistance-value of 36 Ω per one strand) microfine wire, being a single metal of nickel and copper with a mixing ratio of 20-25% nickel by weight and 75-80% copper by weight; wherein the strands of two materials are bundled into one and the bundle have the resistance value per 1 m length of the thermal wire as 1.37 Ω or 2.15 Ω or 3.12Ω, wherein material 1 of group 1 comprise 1,100 strands of 12 µm thick microfine
wire, being SUS 316 or steel fiber NASLON; and material 2 of group 2 comprise 45 strands of 180 µm thick microfine wire, being a single metal of nickel and copper with a mixing ratio of 20-25% nickel by weight and 75-80% copper by weight; wherein the strands of the two groups are bundled into one and the bundle have the resistance value per 1 m length of the thermal wire as 0.495 Ω, wherein material 1 of group 1 comprise 1,100 strands of 12 µm thick microfine
wire, being SUS 316 or steel fiber NASLON; material 2 of group 2 comprise 9 strands of 180 µm
thick microfine wire, being a single metal of nickel and copper with a mixing ratio of 20-25%
nickel by weight and 75-80% copper by weight; and material 3 of group 3 comprise 2 strands of
140 µm thick microfine wire, being a single metal of copper; wherein the strands of three groups are bundled into one and the bundle have the resistance value per 1 m length of the thermal wire as 0.314 Ω or 0.2020 Ω, wherein material comprise 550 strands of 12 µm thick microfine wire, being SUS316 or steel fiber NASLON; wherein the 550 strands are bundled into one and the bundle have the resistance value per 1 m length of the thermal wire as 14 Ω, wherein material comprise 1,100 strands of 12 µm thick microfine wire, being SUS316 or steel fiber NASLON; wherein the 1,100 strands are bundled into one and the bundle have the resistance value per 1 m length of the thermal wire as 7 Ω.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNTINA T FUQUA whose telephone number is (571)272-4779. The examiner can normally be reached 9:00-5:00 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571)2724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




stf								/SHAWNTINA T FUQUA/August 13, 2022						Primary Examiner, Art Unit 3761